PER CURIAM.
Kenneth Mitan appeals the district court’s order denying his motion to dismiss for lack of jurisdiction and entering a civil judgment against him for $147,056.67. On appeal, Mitan only alleges that the district court erred in finding that it had personal jurisdiction over him; he raises no issues related to the amount or propriety of the judgment itself. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. Freund v. Mitan, No. CA-98-107-7 (W.D.Va. June 7, 1999) (denying motion to dismiss for reasons as stated from the bench). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.